 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
10   UNITED STATES OF AMERICA,                              NO. 2:14-MC-00030-RSL

11                            Plaintiff,                          (2:10-CR-0020-1)
12           vs.                                            Order Terminating
                                                            Garnishment Proceeding
13   MARK CAMPBELL,
14            Defendant/Judgment Debtor,
15         and
16   HEFFLER CLAIMS GROUP, LLC,
17                            Garnishee.
18
19          This matter came before the Court on the United States’ Application to

20   Terminate Garnishment Proceeding. For the reasons stated in the United

21   States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(B).
23
            IT IS ORDERED that the garnishment is terminated and that Heffler
24
25   Claims Group, LLC is relieved of further responsibility pursuant to this

26   garnishment.

27   //
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                    UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     USA v. Mark Campbell and Heffler Claims Group, LLC, USDC#, 2:14-MC-00030-           SEATTLE, WA 98101
     RSL/2:10-CR-0020) - 1                                                               PHONE: 206-553-7970
 1
            Dated this 15th day of November, 2019.
 2
 3
                                     A
                                     JUDGE ROBERT S. LASNIK
 4
                                     UNITED STATES DISTRICT COURT JUDGE
 5
 6
     Presented by:
 7
     s/ Kyle A. Forsyth
 8   KYLE A. FORSYTH, WSBA # 34609
 9   Assistant United States Attorney

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                    UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     USA v. Mark Campbell and Heffler Claims Group, LLC, USDC#, 2:14-MC-00030-           SEATTLE, WA 98101
     RSL/2:10-CR-0020) - 2                                                               PHONE: 206-553-7970
